Opinion filed April 10, 2008 











 








 




Opinion filed April 10,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00219-CV
                                           __________
 
                                     JOE K. BATCHELOR, Appellant
 
                                                             V.
 
                                 UNIFUND
CCR PARTNERS, Appellee
 

 
                              On
Appeal from the County Civil Court at Law No. 2
 
                                                    Montgomery
County, Texas
 
                                          Trial
Court Cause No. 06-08-07940-CV
 

 
                                            M
E M O R A N D U M    O P I N I O N
Unifund
CCR Partners sued Joe K. Batchelor for $13,306.29 owed on a sworn account.  
The trial court granted Unifund=s
motion for summary judgment and awarded it a judgment against Batchelor. 
Batchelor filed this appeal.




Unifund
has now filed in this court a motion to dismiss the appeal as moot.  Unifund
states in its motion that a business and economic decision has been made that
any further defense of this judgment would not be worthwhile and that it is
willing to agree to a rendition that it take nothing.  Unifund further states
that Batchelor has refused to agree to any resolution of this appeal.  While
Unifund asks that the appeal be dismissed as moot, Unifund also asks in the
alternative that the judgment be reversed and that this court enter a
take-nothing judgment.
Batchelor
has filed a response to Unifund=s
motion in which he asserts that Unifund is Aflooding
the courts with frivolous lawsuits@
and asks this court to order Unifund to answer his Apretrial interrogatories.@  Batchelor further asks
this court to impose sanctions not only on Unifund but also on its counsel. 
All of Batchelor=s
allegations, contentions, and requests in his response have been considered,
and each is overruled.
Unifund=s motion is granted in
part.  The judgment of the trial court is vacated, and a judgment is entered
that Unifund CCR Partners take nothing in its suit on Sworn Account
No. 4839107000932493 against Joe K. Batchelor. 
 
PER CURIAM
 
April 10, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.